Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the responsive to communication(s) filed on 11/30/2020.
Claims 1-26 are currently pending and have been examined.

Information Disclosure Statement
3.        The Information Disclosure Statements (IDS) filed on 12/02/2020 and 03/22/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
4.     	The following is a quotation of the 2nd Paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.      	Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.      Independent claim 1 (Lines 20 and 22), independent claim 14 (Lines 21 and 23), recite “limited or no personal identification data and limited or anonymous consumer transaction data.” This recitation is indefinite since it fails to define the metes and “limited”. It is unclear what data constitutes limited data. The Examiner interprets based on the Examiner’s reading of the specification that “limited data” means data that does not include personally identifiable information (i.e. anonymous data) . Appropriate correction and clarification are required.
	Examiner notes all dependent claims 2-13 and 15-26 are rejected accordingly for depending upon the rejected independent claims 1 and 14.

Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

8.	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

9. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-13 are directed to a method (i.e., process), claims 14-26 are directed to a system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “displaying a first menu item as a button selection on a portion of the display for requesting a micro- or nano loan, wherein the consumer selects the first menu item; in response to the consumer selecting the first menu item and initiating the loan request, extracts N attributes about the consumer from external public data sources, wherein the N attributes have limited or no personal identification data and confidential information about the consumer and comprise limited or anonymous consumer transaction data extracted from transactional platforms and data extracted from one or more of a) gender, b) age, c) cellular operator, phone model, and usage, d) consumer geolocation, e) home values by geolocation, f) average income by: geolocation, gender and age groups, g) education by: geolocation and gender, h) public transport options by geolocation, i) social media activities by: geolocation, gender and age groups, j) infrastructure and 650127493CIP1-CON1 services available by geolocation, and k) criminal records by geolocation; processing the N attributes by applying a features construction model and transforming the N attributes into a user attribute string associated with the consumer; matching the user attribute string associated with the consumer with user attribute strings and associated with other consumers, wherein a match to another user attribute string stored within the database is indicative of the micro- or nano loan amount as a maximum credit limit that is loaned to the consumer initially requesting the loan; transmitting a loan approval code, and in response to receiving the loan approval code, displaying a second menu item as button selections for confirming and selecting a micro- or nano loan amount up to the maximum credit allowed for the consumer and how the loan is to be dispersed as either crediting an electronic wallet of the consumer or paying all or part of a bill associated with an account of the consumer in the value of the loan; in response to the consumer selecting the second menu item and confirming and selecting a micro- or nano loan amount up to the maximum credit allowed for the consumer and how the loan is to be dispersed, credits the electronic wallet of the consumer or pays all or part of a bill associated with an account of the consumer in the value of the loan based upon the consumer's selection at the second menu item, wherein the micro- or nano loan is approved on an average in under 20 seconds and with no more than three selections entered by the consumer on their communications device; 0127493CIP1-CON1 generating a user ID associated with the user attribute string of the consumer and storing the user ID and user attribute string; acquiring additional attributes linked to transactions made by the consumer over time; linking the additional attributes to the consumer's user attribute string stored; and applying a bad debt prediction model to the additional attributes and user attribute string to generate a bad debt prediction for the consumer as a numerical indicia, and if the numerical indicia is below a threshold value, raising the credit limit for the consumer.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions, namely issuing a micro or nano loan to a consumer and forecasting a bad debt probability of that consumer. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a communication device”, “a communication network” and “a display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 14:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 14 recites the at least following limitations of “displaying a first menu item as a button selection on a portion of the display for requesting a micro- or nano loan, wherein the consumer selects the first menu item; in response to the consumer selecting the first menu item and initiating the loan request, extracts N attributes about the consumer from external public data sources, wherein the N attributes have limited or no personal identification data and confidential information about the consumer and comprise limited or anonymous consumer transaction data extracted from transactional platforms and data extracted from one or more of a) gender, b) age, c) cellular operator, phone model, and usage, d) consumer geolocation, e) home values by geolocation, f) average income by: geolocation, gender and age groups, g) education by: geolocation and gender, h) public transport options by geolocation, i) social media activities by: geolocation, gender and age groups, j) infrastructure and 650127493CIP1-CON1 services available by geolocation, and k) criminal records by geolocation; processing the N attributes by applying a features construction model and transforming the N attributes into a user attribute string associated with the consumer; matching the user attribute string associated with the consumer with user attribute strings and associated with other consumers, wherein a match to another user attribute string stored within the database is indicative of the micro- or nano loan amount as a maximum credit limit that is loaned to the consumer initially requesting the loan; transmitting a loan approval code, and in response to receiving the loan approval code, displaying a second menu item as button selections for confirming and selecting a micro- or nano loan amount up to the maximum credit allowed for the consumer and how the loan is to be dispersed as either crediting an electronic wallet of the consumer or paying all or part of a bill associated with an account of the consumer in the value of the loan; in response to the consumer selecting the second menu item and confirming and selecting a micro- or nano loan amount up to the maximum credit allowed for the consumer and how the loan is to be dispersed, credits the electronic wallet of the consumer or pays all or part of a bill associated with an account of the consumer in the value of the loan based upon the consumer's selection at the second menu item, wherein the micro- or nano loan is approved on an average in under 20 seconds and with no more than three selections entered by the consumer on their communications device; 0127493CIP1-CON1 generating a user ID associated with the user attribute string of the consumer and storing the user ID and user attribute string; acquiring additional attributes linked to transactions made by the consumer over time; linking the additional attributes to the consumer's user attribute string stored; and applying a bad debt prediction model to the additional attributes and user attribute string to generate a bad debt prediction for the consumer as a numerical indicia, and if the numerical indicia is below a threshold value, raising the credit limit for the consumer.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions, namely issuing a micro or nano loan to a consumer and forecasting a bad debt probability of that consumer. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 14 further to the abstract idea includes additional elements of “a communication device”, “a communication network” and “a display”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding dependent claims 2 and 15: Dependent claims 2 and 15 add additional limitations of “wherein the database comprises a first database configured to store user attribute strings of other consumers….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 16: Dependent claims 3 and 16 add additional limitations of “wherein the first database comprises a relational database.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 17: Dependent claims 4 and 17 add additional limitations of “wherein the communications network comprises a wireless communications network, and the communications device comprises a mobile wireless communications device.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 18: Dependent claims 5 and 18 add additional limitations of “wherein the database comprises a second database configured to store the user ID associated with the user attribute string….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6 and 19: Dependent claims 6 and 19 add additional limitations of “wherein the second database comprises a non-relational database.” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 7 and 20: Dependent claims 7 and 20 add additional limitations of “wherein the "N" attributes are extracted without obtaining a full name, a credit card number….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 8 and 21: Dependent claims 8 and 21 add additional limitations of “wherein the additional attributes include data associated with previous purchasing transactions of the consumer over time….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 9 and 22: Dependent claims 9 and 22 add additional limitations of “wherein the server system is configured to input past input/output data to the bad debt prediction model….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 10 and 23: Dependent claims 10 and 23 add additional limitations of “wherein a probability greater than 0.6 from the bad debt prediction model is indicative of a high risk….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 11 and 24: Dependent claims 11 and 24 add additional limitations of “wherein a target variable outcome from the bad debt prediction model comprises a binary outcome….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 12 and 25: Dependent claims 12 and 25 add additional limitations of “wherein the server system is configured to collect consumer loan data over a period of six months ….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 13 and 26: Dependent claims 13 and 26 add additional limitations of “wherein the server system is configured to generate a behavioral prediction of the consumer and match consumer location….” The additional limitations further narrow the abstract idea noted in independent claims 1 and 14. The additional limitations of these claims evaluated individually and in combination do not integrate the abstract idea into a practical application because they amounting to generic parts of a computer. Thus, the additional limitations amount to no more than an instruction to "apply it" on a computer, which is neither a practical application of the abstract idea nor significantly more than the abstract idea. The additional limitations of these claims evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, these dependent claims are patent-ineligible.  

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11. 	Claims 1-26 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-16 of Patent No. 10, 878,494. Although claims 1-26 of the instant application and claims 1-16 of Patent No. 10, 878,494 are not identical, they are not patentably distinct from each other because claims 1-26 of instant application are anticipated by claims 1-16 of Patent No. 10, 878,494.
	Claims 1-26 of the instant application and claims 1-16 of Patent No. 10, 878,494 recite a method and a system for issuing a micro or nano loan to a consumer and forecasting a bad debt probability of that consumer. 
However, independent claim 1 of Patent No. 10, 878,494 is a narrower version of independent claim 1 of the instant application with additional claim limitations of “wherein the attributes are extracted from the external public data sources without obtaining a full name, a credit card number, a passport number, or a government issued ID number and other data that allows identification of the consumer.” Therefore, independent claim 1 of Patent No. 10, 878,494 is in essence a “species” of the generic invention of the instant application independent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Relevant Prior Art
12. 	The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure. The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained below.
13.	The best prior arts of record, Stewart (U.S. Pub. No. 2013/0185189), hereinafter, “Stewart”, Annappindi (U.S. Patent No. 8,799,150), hereinafter, “Annappindi”, and DEMBO (U.S. Pub. No. 2017/0032458), hereinafter, “DEMBO”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "in response to the consumer's selecting and connecting to the server system, initiating via the API a user interface on a display of the communications device, the user interface displaying a first menu item as a button selection on a portion of the display for requesting a micro- or nano loan, wherein the consumer selects the first menu item and initiates an API call as a request for a micro- or nano loan; in response to the consumer selecting the first menu item and initiating the loan request, the server system extracts N attributes about the consumer from external public data sources, wherein the N attributes have limited or no personal identification data and confidential information about the consumer and comprise limited or anonymous consumer transaction data extracted from transactional platforms and data extracted from one or more of a) gender, b) age, c) cellular operator, phone model, and usage, d) consumer geolocation, e) home values by geolocation, f) average income by: geolocation, gender and age groups, g) education by: geolocation and gender, h) public transport options by geolocation, i) social media activities by: geolocation, gender and age groups, j) infrastructure and 650127493CIP1-CON1 services available by geolocation, and k) criminal records by geolocation; processing the N attributes at the server system by applying a features construction model and transforming the N attributes into a user attribute string associated with the consumer; matching the user attribute string associated with the consumer with user attribute strings stored within the database and associated with other consumers, wherein a match to another user attribute string stored within the database is indicative of the micro- or nano loan amount as a maximum credit limit that is loaned to the consumer initially requesting the loan; in response to the consumer selecting the second menu item and confirming and selecting a micro- or nano loan amount up to the maximum credit allowed for the consumer and how the loan is to be dispersed, the server system credits the electronic wallet of the consumer or pays all or part of a bill associated with an account of the consumer in the value of the loan based upon the consumer's selection at the second menu item, wherein the micro- or nano loan is approved on an average in under 20 seconds and with no more than three selections entered by the consumer on their communications device."

Conclusion
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
15.      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.      Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691